Citation Nr: 1803724	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  12-02 992	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating greater than 10 percent for patellofemoral pain syndrome of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to February 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 RO decision. 

In October 2014, the Veteran provided testimony at a videoconference hearing before a Veterans Law Judge who is no longer with the Board.  A transcript of the hearing is of record.  In October 2017, the Veteran clarified that she does not wish another appeal. 

This matter was previously before the Board in January 2015 and again in May 2017 when it was remanded for additional development.  A review of the records shows that further development is still required.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran when further action on her part is required. 


REMAND

While the Board regrets the additional delay, the Board finds that another remand is necessary to adequately rate the Veteran's left knee disability. 

The Veteran underwent VA examination in May 2017 to evaluate the nature and severity of her left knee disability.  Although the Veteran reported that she does not experience flare-ups involving her knee, in response to several queries regarding the effects of repeated use over a period of time, the examiner indicated that a future examination would be required for this information to be obtained.  This examination report must be returned as inadequate for rating purposes.  

Additionally, during the examination, the Veteran reported that in addition to pain in her left knee, the knee gives out frequently.  During the clinical examination, instability testing was normal; however, no investigation or explanation for the knee giving way was provided.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records the Veteran's updated private records, to include those from the Vanderbilt Interventional Pain Center and all VA treatment records subsequent to June 2017. 

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of her service-connected left knee disability.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during repetitive use, and if so, the examiner must estimate range of motion during or repetitive use.  If repetitive testing cannot be performed, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during repetitive use and provide the extent of motion loss described in terms of degrees. If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during repetitive use. 

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The Veteran's complaints of her knee giving out should be further explored to identify whether this is a symptom of her patella-femoral syndrome or otherwise related to the original injury in service.  All appropriate tests and studies should be performed toward this end, and a discussion from the examiner is requested.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. The VA examiner should provide a complete rationale for any opinions provided.

3. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

